           Case 3:19-cv-05711-EMC Document 78 Filed 05/12/21 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 8

 9

10                                                           Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
11    INC., individually and on behalf of all others        [PROPOSED] ORDER GRANTING
      similarly situated,
                                                            ADMINISTRATIVE MOTION TO
12                                                          EXTEND THE DEADLINE FOR
                             Plaintiff,
13                                                          PLAINTIFF TO FILE A REPLY IN
      v.                                                    SUPPORT OF ITS MOTION FOR
14                                                          CLASS CERTIFICATION
      TOTAL MERCHANT SERVICES, LLC, a
15    Delaware limited liability company,                   Judge: Hon. Edward M. Chen
                                                            Courtroom: 5
16                           Defendant.                     Complaint Filed: September 11, 2019

17

18          Pending before the Court is Plaintiff’s Administrative Motion to Extend the Deadline for
19   Plaintiff to File a Reply in Support of its Motion for Class Certification (“Motion”). Having read
20   and considered the Motion, the Court, being fully advised in the premises, finds as follows:
21          1.      The Motion is GRANTED.
22          2.      Plaintiff shall file a reply in support of its motion for class certification on or
23   before May 21, 2021.
24   IT IS HEREBY ORDERED.
25

26           May 12, 2021
     Dated: ________________                                __________________________
                                                            Hon. Edward M. Chen
27                                                          United States District Judge
28   [PROPOSED] ORDER GRANTING                          1
     MOTION FOR EXTENSION
